—Appeal from a decision of the Unemployment Insurance Appeal Board, filed January 6, 2000, which ruled that claimant was ineligible to receive unemployment insurance benefits because he did not have sufficient weeks of covered employment to file a valid original claim.
We find no reason to disturb the decision of the Unemployment Insurance Appeal Board ruling that claimant was ineligible to receive benefits because he lacked sufficient weeks of covered employment to file a valid original claim. Claimant indicated on his October 1999 original claim for benefits that his last employment ended in August 1998. Inasmuch as claimant had covered employment in only one calendar quarter of the base period and none in the alternate base period (see, Labor Law §§ 520, 527), substantial evidence supports the Board’s decision.
Crew III, J. P., Peters, Spain, Carpinello and Graffeo, JJ., concur. Ordered that the decision is affirmed, without costs.